Citation Nr: 0809441	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-24 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for a right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1979 to January 
1982.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim for an increased 
(compensable) rating for a right ear hearing loss.

Service connection for a right ear hearing loss disorder was 
initially granted in a January 1994 rating decision.  A 
noncompensable rating has been in effect since that time.

In August 2007 the Board remanded this appeal to the RO for 
additional development.  It has now been returned to the 
Board.
 

FINDING OF FACT

Audiometric test results obtained during examinations by VA 
audiologists correspond to a numeric designation of no 
greater than V for the right ear and I for the nonservice 
connected left ear.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for a right ear hearing loss.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 
correspondence and in a June 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  The statement of the case 
informed the veteran of the specific rating criteria which 
would provide a basis for an increased rating. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The June 2004 statement of the case informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claim was subsequently readjudicated in an October 2007 
supplemental statement of the case which provided adequate 
notice of how effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

Analysis

The record reveals that at a December 2002 VA examination the 
veteran reported difficulty understanding speech when 
speaking with friends. Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
60
LEFT
35
50
50
50

Average pure tone thresholds, in decibels (dB), were 48 dB 
for the right ear and 46 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 76 percent in the left ear.  The 
impression was mild to moderate to moderately severe 
sensorineural hearing loss, right ear.

VAMC Audiometric testing in July 2004 revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
55
LEFT
35
45
45
50

Average pure tone thresholds, in decibels (dB), were 40 dB 
for the right ear and 37.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 68 percent in the left ear.  The 
impression was mild to moderate sensorineural right ear 
hearing loss, with a mildly impaired speech recognition 
threshold.

At a May 2005 VA examination, audiometric testing revealed 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
60
60
LEFT
35
45
50
55

Average pure tone thresholds, in decibels (dB), were 50 dB 
for the right ear and 46 dB for the left ear.  The diagnosis 
was mild to moderate sensorineural right ear hearing loss.  
Speech audiometry revealed speech recognition scores that 
were of such poor reliability that the examiner recommended 
that they not be used for rating purposes.  Instead, the 
examiner referred to the speech recognition ability of 68 
percent in the right ear and of 68 percent in the left ear in 
the July 2004 audiometric test.

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right ear would be 
assigned a numeric designation of between IV to V during the 
appeal period (VA examinations in December 2002, May 2005, 
and July 2004 VA Medical Center audiometric test). When 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service connected left ear is assigned a numeric 
designation of I. These test scores result in the appellant's 
right ear hearing loss being consistently rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000,  and 4,000 
Hertz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hertz and 70 decibels or more 
at 2,000 Hertz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.  This is true for the 
entire rating period, and a staged rating is not in order.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that there is no evidence of record contrary 
to the RO's denial of a compensable rating for right ear 
hearing loss.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


